DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 17, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McAndrew (US 2017/0259789).

Regarding claim 14, McAndrew discloses a surface following nozzle, comprising: a nozzle (pictured in Fig. 2 e.g.) that injects gas from a tip end thereof (par. 0032-0033), a separating part (lens 5 with shell of sensor 3 and connected portions 21) that closes a base end of the nozzle (see Fig. 2); and an extending and contracting part 7 that is provided at a rear side of the nozzle via the separating part (see Fig. 2, spring 7 attaches at one end to rear of nozzle portion 4, and interacts via all the parts of shell 2 connecting to “separating part” portion), and extends and contracts along an axial direction of the nozzle (see Figs. 1 and 2 showing extended and retracted positions of part 7), wherein, the extending and contracting part includes an elastic body that applies a forward force with respect to the nozzle (see par. 0075), when a spring constant of the elastic body is set as k [N/m], a necessary followed distance changing amount is set as xr[m], a maximum pressure of gas that can be supplied is set as Pmax [Pa], a minimum pressure of allowable gas is set as Pmin [Pa], a nozzle discharge area is set as SN [m2], a maximum velocity of cooling water in a vicinity of the nozzle tip end is set as Vmax, and a density of the cooling water is set as pw [kg/m3], the spring constant k of the elastic body satisfies formulas (1) and (2), and a contraction amount x[m] of the elastic body is within a range from xmin to xmax indicated by formulas (3) and (4) of claim 14 (Pmax and Pmin can be set to some values, along with some chosen values of Vmax and a chosen cooling water composition with a density pw, in order that the structure of the nozzle of McAndrew will satisfy the claimed equations, i.e. the setting of these variables does not affect the structure of the nozzle).

Regarding claim 17, McAndrew discloses that the nozzle includes an inner nozzle 4, and an outer nozzle (outer wall of shell 2) coaxially provided to the inner nozzle (see Fig. 2), and by a pressure of the gas to be injected, the inner nozzle protrudes with respect to the outer nozzle (see par. 0075).

Regarding claim 21, McAndrew discloses that the separating part includes an optical window 5 (par. 0064, 5 is a lens cover).

Regarding claim 22, McAndrew discloses an observation device for a moving object surface, comprising: the surface following nozzle according to claim 21, as set forth above; an environment box (casing of sensor 3, see Figs. 1 and 2) provided at a rear side of the surface following nozzle; an optical observing part housed inside the environment box (par. 0027, sensor unit 3 may be a camera, e.g.), wherein an observation optical path is provided from the optical observing part over the nozzle tip end (see Figs. 1 and 2).


Regarding claim 23, McAndrew discloses an observation method for a moving object surface, comprising: monitoring a moving object (see par. 0027, sensor may be camera or sensor for sensing objects such as cars moving), using an observation device for a moving object surface including: a nozzle 1 that injects gas from a tip end thereof (see pars. 0032-0033 0075), a separating part (lens 5 with shell of sensor 3 and connected portions 21) that closes a base end of the nozzle (see Fig. 2); and an extending and contracting part 7 that is provided at a rear side of the nozzle via the separating part (see Fig. 2, spring 7 attaches at one end to rear of nozzle portion 4, and interacts via all the parts of shell 2 connecting to “separating part” portion), and extends and contracts along an axial direction of the nozzle (see Figs. 1 and 2 showing extended and retracted positions of part 7), wherein the extending and contracting part is provided with: a surface following nozzle including an elastic body that applies a forward force with respect to the nozzle (see par. 0075), an environment box (casing of sensor 3) provided at a rear side of the surface following nozzle (see Figs. 1 and 2); and an optical observing part housed inside the environment box (par. 0027, sensor is a camera e.g.), wherein an observation optical path is provided from the optical observing part over the nozzle tip end (see Figs. 1 and 2); and determining a timing to replace the moving object or controlling a use condition of the moving object (par. 0027, sensor unit is a camera that senses other cars location relative to the car, which sensed location/image can be considered a “use condition” of the other car).

Claim(s) 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Onuma et al. (US 5,938,954).

Regarding claim 14, Onuma et al. disclose a surface following nozzle, comprising: a nozzle 1 that injects gas from a tip end thereof (col. 11 lines 38-46), a separating part (19,3) that closes a base end of the nozzle (see Fig. 2); and an extending and contracting part (34,35) that is provided at a rear side of the nozzle via the separating part (see Fig. 5), and extends and contracts along an axial direction of the nozzle (col. 14 lines 14-21), wherein, the extending and contracting part includes an elastic body 34 that applies a forward force with respect to the nozzle (see Id.), when a spring constant of the elastic body is set as k [N/m], a necessary followed distance changing amount is set as xr[m], a maximum pressure of gas that can be supplied is set as Pmax [Pa], a minimum pressure of allowable gas is set as Pmin [Pa], a nozzle discharge area is set as SN [m2], a maximum velocity of cooling water in a vicinity of the nozzle tip end is set as Vmax, and a density of the cooling water is set as pw [kg/m3], the spring constant k of the elastic body satisfies formulas (1) and (2), and a contraction amount x[m] of the elastic body is within a range from xmin to xmax indicated by formulas (3) and (4) of claim 14 (Pmax and Pmin can be set to some values, along with some chosen values of Vmax and a chosen cooling water composition with a density pw, in order that the structure of the nozzle of Onuma et al. will satisfy the claimed equations, i.e. the setting of these variables does not affect the structure of the nozzle).

Regarding claim 19, Onuma et al. disclose that the surface following nozzle includes a flat surface that is parallel to a direction orthogonal to the axial direction at the nozzle tip end (see Fig. 7, flat bottom surface of part 42), and the nozzle tip end has an outer diameter twice to four times an inner diameter (outer diameter of element 42 in Fig. 7 is between 2 and 4 times that of inner diameter of nozzle element 50 at the tip).

Regarding claim 20, Onuma et al. disclose that a cavity of the nozzle is tapered toward the tip end (see Fig. 5 e.g., nozzle portion 4 tapers toward tip).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAndrew (US 2017/0259789) in view of Tanaka et al. (US 5,948,292).

Regarding claim 16, McAndrew discloses the elastic body 7 being a spring and not a bellows. Tanaka et al. disclose a nozzle that includes an extending and retracting part with an elastic body 40 that is structure along the body of the nozzle for extending and retracting in a similar manner to that of McAndrew, wherein the body 40 is a bellows. It would have been obvious to one of ordinary skill in the art to use a bellows as taught by Tanaka et al. in place of the spring in McAndrew, because the bellows can be substituted in a known way by simply replacing the spring with the bellows in the same orientation and configuration. Furthermore, such a substitution would yield only predictable results because it would function for the same general purpose of allow extension and retraction with an elastic force.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAndrew (US 2017/0259789) in view of Zhang et al. (“Friction and Wear Behavior of Basalt-Fabric-Reinforced/Solid-Lubricant Phenolic Composites”).

Regarding claim 18, McAndrew does not specifically disclose the material for the inner nozzle 4. Zhang et al. disclose making a sliding part out of phenolic resin, solid lubricant and reinforcement fiber (see Abstract and page 3429 section “Preparation of the BFCs”). It would have been obvious to one of ordinary skill in the art to make the inner nozzle 4 of McAndrew out of any advantageous material, including a phenolic resin with solid lubricant and reinforcement fiber, as taught by Xinrui et al., because this material can provide good wear resistance with an optimal friction characteristics.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuma et al. (US 5,938,954).

Regarding claim 15, Onuma et al. do not discloses a flow meter to a pipe connected to the nozzle or a pressure gauge that measures pressure inside the nozzle. However, Onuma et al. do teach a pressure control element 58 in the line that attaches the flow of gas to the nozzle (see Fig. 6). One of ordinary skill in the art would have known that flow meters and pressure gauges are commonly used any system or assembly that is supplying a flow a gas and which is controlling a pressure of the gas. As such, it would have been obvious to one of ordinary skill in the art to include a flow meter to a pipe connected to the nozzle and a pressure gauge to measure pressure inside the nozzle to which the gas is being flowed, because it provides for more consistent control and monitoring of how the gas supply is operating, i.e. it would facilitate more efficient control of the pressure and amount of gas being supplied.

Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861